Citation Nr: 1419963	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  11-33 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.  

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, panic disorder, and psychotic disorder not otherwise specified.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, panic disorder, and psychotic disorder not otherwise specified.  

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a heart condition.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1974 until August 1978.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In May 2012, the Veteran testified before the undersigned Veterans Law Judge via videoconference hearing.  A transcript of the hearing is of record.  

The Board notes that the Veteran has filed a claim for service connection for PTSD.  The evidence shows that he has been diagnosed with various psychiatric disorders.  When a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed and labeled.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has hereby construed the claim to be one for service connection for an acquired psychiatric disorder, to include PTSD, depression, panic disorder, and psychotic disorder not otherwise specified.  Accordingly, the issues are as reflected above.  

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart disorder and entitlement to service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2009 rating decision, the RO denied claims for service connection for bilateral hearing loss, tinnitus, PTSD, and a heart disorder; the Veteran did not perfect an appeal of that decision within one year of being notified, and the decision became final.  

2.  Evidence received since that April 2009 rating decision is neither new nor related to an unestablished fact necessary to substantiate the claims of entitlement to service connection for bilateral hearing loss and tinnitus, is cumulative or redundant of the evidence of record in April 2009, and otherwise does not raise a reasonable possibility of substantiating the claims.  

3.  Evidence received since that April 2009 rating decision is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The April 2009 rating decision, which denied the Veteran's claims of entitlement to service connection for bilateral hearing loss, tinnitus, PTSD, and a heart disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § § 3.160(d), 20.201, 20.302, 20.1103 (2013).  

2.  New and material evidence has not been submitted to reopen the claims for service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § § 5103, 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. § § 3.102, 3.159, 3.156 (2013).  

3.  New and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the Veteran be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial(s).

In addition, notice requirements of the VCAA apply all five elements of a service connection claim, including (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

With respect to his claims, a letter satisfying the notice requirement under 38 C.F.R. § 3.159(b)(1), Dingess, and Kent was sent to the Veteran in October 2010 prior to decision that is the subject of this appeal.  Therefore, the RO effectively satisfied the notice requirements with respect to the issues on appeal.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records and providing an examination when necessary.  See 38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159 (2013). 

The RO has obtained VA treatment records.  The Veteran was afforded an adequate VA audiological examination in July 2008.  Thus, the Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  New and Material

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  


New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013). 

The Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

Hearing Loss and Tinnitus 

The Veteran initially filed claims of entitlement to service connection for bilateral hearing loss and tinnitus in March 2008.  In an April 2009 rating decision, the RO denied the Veteran's claims, in pertinent part, based on a finding that the medical evidence of record did not link the Veteran's current bilateral hearing loss and tinnitus to noise exposure in service.  The Veteran did not appeal his claims for service connection, nor did he submit any additional evidence within a year following this decision.  The decision on hearing loss and tinnitus became final one year later.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1103 (2013).  

The Veteran filed claims to reopen in September 2010.  A June 2011 rating decision denied his claims.  The Veteran timely appealed this decision.  




Subsequent to the April 2009 decision, the Veteran has not submitted new and material medical evidence, rather, he contends that his lay testimony given in his May 2012 hearing constitutes new and material evidence.  

In this regard, the Veteran's statements from the hearing merely reiterate the central contention he made when he filed his claim and are therefore duplicative.  The April 2009 decision conceded in service noise exposure and a current disability.  To establish service connection, the Veteran would need to show medical evidence linking his current hearing loss and tinnitus to service, or show that his hearing loss manifested to a compensable degree within a year following separation from service.  As his hearing testimony merely describes in service noise exposure, an issue that has already been raised in his previous statements and has been conceded by VA, it does not constitute new and material evidence.  

Thus, the Board finds such evidence to be cumulative and duplicative of evidence previously of record, that material evidence has not been submitted, and that the reopening of the claims is therefore not warranted.  

Acquired Psychiatric Disorder

The Veteran initially filed a claim of entitlement to service connection for an acquired psychiatric disorder in March 2008.  In an April 2009 rating decision, the RO denied the Veteran's claim, in pertinent part, based on a finding that the medical evidence did not show a current diagnosis of PTSD that was related to active service.  The Veteran did not appeal his claim for service connection, nor did he submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  The decision on PTSD became final one year later.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1103 (2013).  





The Veteran filed a claim to reopen in September 2010.  A June 2011 reopened the claim but denied entitlement to service connection on the merits.  The Veteran timely appealed this decision.  

The evidence added to the record since the last final denial includes VA treatment records and statements from the Veteran.  Significantly, a November 2008 VA treatment record shows a diagnosis of PTSD, and a July 2009 VA treatment record shows a diagnosis of PTSD and panic disorder with agoraphobia.  Additionally, August and July 2010 VA treatment records show diagnoses of depression with psychotic features and a psychiatric disorder not otherwise specified.  The Board finds that this evidence is new in that it was not associated with the claims folder prior to the April 2009 rating decision.  Moreover, the evidence is material because it relates to an unestablished fact necessary to substantiate the claim.  The previous claim was denied, in part, because the RO found that the Veteran did not have a current diagnosis of an acquired psychiatric disorder.  This new evidence raises a reasonable possibility of substantiating the claim by showing a current diagnosis.  Therefore, the Veteran's claim will be reopened.  


ORDER

As new and material evidence has not been received to reopen a previously denied claim of service connection for bilateral hearing loss, the claim is denied.  

As new and material evidence has not been received to reopen a previously denied claim of service connection for tinnitus, the claim is denied.  

New and material evidence to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and panic disorder has been received; to this extent, the appeal is granted.  


REMAND

The Board finds that the remaining claims on appeal must be remanded for further development.  

Concerning the Veteran's claim of entitlement to service connection for a heart disorder, the record indicates that the Veteran has stated that he has been in receipt of Social Security Disability benefits for his heart condition since 2007.  See VA Treatment Record, December 2007; see also VA Treatment Record, April 2010.  As the credibility of the evidence in question is to be presumed for the purposes of determining whether new and material evidence exists, the Board must assume that these statements are true.  See Justus v. Principi, 3 Vet. App. 510 (1992).  There is no indication that the records have been obtained or that the RO made attempts to obtain them.  Such records, if they exist, would corroborate the Veteran's claim by possibly showing an existing disability and would consequently have a dispositive effect on the Board's decision to reopen the Veteran's claim.  Therefore, the RO should investigate whether such Social Security Records exists, and, if so, associate them with the claims file.  

The Veteran contends that he has an acquired psychiatric disorder as a result of his active service.  Specifically, the Veteran contends that he was exposed to dead bodies and abused in service, and that he suffers from a psychiatric disorder as a result of those experiences.  

Post-service VA clinical records show that the Veteran receives psychiatric care.  He has been diagnosed with a variety of psychiatric disorders, including PTSD, major depressive disorder with psychotic features, psychotic disorder not otherwise specified, and panic disorder with agoraphobia.  The record also shows a diagnosis ruling out PTSD.  

To this point, however, the Veteran has not been afforded a VA examination to reconcile the varied medical evidence and comprehensively evaluate the nature and etiology of the Veteran's psychiatric condition. As a definitive diagnosis of the Veteran's psychiatric disorder is not of record, the Board finds that the medical record does not contain sufficient information to decide the claim, 38 U.S.C.A. § 5103A(d)(2)(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Veteran should be scheduled for a VA examination by a medical professional with appropriate expertise to clarify the Veteran's diagnosis and determined whether any current acquired psychiatric disorders are related to such stressors.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Additionally, an opinion should be rendered as to whether the Veteran's acquired psychiatric disorders are related to any other incident of service.  

Accordingly, the case is REMANDED for the following actions:

1.  Request complete SSA disability records (all determinations) and the medical records associated with such determinations regarding the Veteran.  Any records obtained shall be associated with the claims folder.  Notice shall be provided to the Veteran if records are not obtained.  

2.  In particular regard to the claim of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a heart condition, take any additional development deemed necessary based on the evidence developed.  

3.  Following the above development, schedule the Veteran for a VA psychiatric examination with an appropriate clinician.  The claims file must be made available to and reviewed by the examiner.  In answering the following questions, the examiner should address the Veteran's purported service stressors and incidents as well as the medical evidence of record.  

The examiner must offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  If a diagnosis of PTSD is made, the examiner must identify the specific stressor(s) underlying the diagnosis.  Further, the examiner must comment on whether she or he believes that the Veteran experienced the claimed in-service stressors and whether it is at least as likely as not that the Veteran's PTSD is the result of any in-service claimed event.  

Regardless of whether the examiner determines that there is adequate evidence to support the occurrence of the Veteran's claimed stressors or determines that the clinical evidence supports a diagnosis of PTSD, the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed psychiatric disorder (to include psychosis, depression, and panic disorder) was incurred in, or as a result of, active duty service.  The examiner must consider the Veteran's assertions in this regard.  

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4..  Readjudicate the remaining issues on appeal.  If any benefit sought is not granted in full, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


